


110 HCON 247 IH: Expressing support for advancing vital

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Payne (for
			 himself, Mr. Kirk,
			 Mr. Jackson of Illinois,
			 Mr. McDermott,
			 Ms. Woolsey,
			 Ms. McCollum of Minnesota,
			 Mr. Honda,
			 Ms. Lee, Ms. Clarke, Mr.
			 Moran of Virginia, Ms. Jackson-Lee of
			 Texas, Ms. Corrine Brown of
			 Florida, Mr. Al Green of
			 Texas, Mr. Hastings of
			 Florida, Ms. Moore of
			 Wisconsin, Mr. Watt, and
			 Mr. Rush) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing support for advancing vital
		  United States interests through increased engagement in health programs that
		  alleviate disease and poverty, and reduce premature death in developing
		  nations, especially through programs that combat high levels of infectious
		  disease, improve children’s and women’s health, decrease malnutrition, reduce
		  unintended pregnancies, fight the spread of HIV/AIDS, encourage healthy
		  behaviors, and strengthen health care capacity.
	
	
		Whereas health is integral to social and economic
			 development and to building stable, independent, and productive
			 societies;
		Whereas unnecessarily high levels of preventable death and
			 disability persist in developing nations, including over 10,000,000 child
			 deaths every year—30,000 each day—a majority of which are from easily
			 preventable or treatable causes, including pneumonia, diarrhea, malaria,
			 malnutrition, measles, and complications immediately following birth;
			 40,000,000 people infected with HIV and 3,000,000 AIDS deaths per year; 530,000
			 deaths of women every year from complications related to pregnancy and
			 childbirth and millions of cases of trauma and disability caused by obstetric
			 fistula and other preventable injuries; an unmet need for family planning among
			 over 100,000,000 married women; 1,000,000 deaths annually from malaria, most of
			 which are among young children and in sub-Saharan Africa; an expanding threat
			 from tuberculosis, which is a principal cause of death among those infected
			 with HIV and is evolving into forms increasingly resistant to all known drugs;
			 the increasing impact of preventable, non-communicable disease, especially
			 those deriving from tobacco use, alcohol and drug abuse, and other risky
			 lifestyle behaviors; and the potential of new disease threats, such as avian
			 influenza, which demand new levels of preparedness and health capacity;
		Whereas the short- and long-term economic, military, and
			 political security of countries is directly threatened by increased mortality
			 and morbidity resulting from infectious diseases like HIV/AIDS, tuberculosis,
			 and malaria, poor maternal and newborn health, the lack of family planning
			 services, and the absence of clean water;
		Whereas HIV/AIDS, tuberculosis, and malaria
			 disproportionately affect the poor;
		Whereas proven and cost-effective solutions that have
			 already achieved astonishing successes are readily available and could
			 dramatically further reduce the burden of death and disease, including access
			 to immunization, antibiotics, diarrheal disease control, newborn care, improved
			 nutrition, antiretrovirals, essential obstetric care, family planning,
			 anti-malarials and insecticide treated nets, and tuberculosis treatment;
		Whereas long-term gains in health require a comprehensive
			 approach that addresses the range of critical health problems and builds local
			 capacity while ensuring equitable access, especially by the poor, women and
			 girls, and other vulnerable populations, to services;
		Whereas on May 25, 2007, a United States citizen was
			 quarantined by the Centers for Disease Control and Prevention under authorities
			 of the Public Health Service Act after tests indicated the individual was
			 infected with extensively drug-resistant tuberculosis (XDR TB)—an emergent type
			 of tuberculosis which is resistant to almost all medications available to treat
			 the disease;
		Whereas the United States citizen had traveled to France,
			 Italy, the Czech Republic, and Canada before returning to the United States,
			 potentially infecting dozens of people;
		Whereas, although XDR TB cases have been found primarily
			 in Africa and Eastern Europe, the case of this United States citizen
			 demonstrates that infectious diseases have no borders and underscores the need
			 for sound public health systems abroad and in the United States; and
		Whereas the United States has a history of leadership and
			 success in building international consensus and improving health throughout the
			 world by investing in basic health services, particularly services for poor and
			 vulnerable populations: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that
			 contributing to improving health in developing nations is in the vital interest
			 of the United States, as it helps protect the health of the American people,
			 facilitates development among partner nations, cultivates a positive image for
			 the United States, and projects the humanitarian values of the American
			 people;
			(2)acknowledges the
			 need to strengthen health care systems to meet essential health needs,
			 including surveillance and information systems, facilities and equipment,
			 management capacity, and an adequately compensated health care work force that
			 is appropriate in number, composition, and skills;
			(3)recognizes that investments in health,
			 particularly investments that reach disadvantaged populations, contribute to
			 poverty alleviation;
			(4)supports the
			 unprecedented and unparalleled investments of the United States in reducing the
			 global burdens of HIV/AIDS and malaria through the President’s Emergency
			 Program for AIDS Relief and the President’s Malaria Initiative; and
			(5)encourages the
			 United States Government to expand its adoption and implementation of policies
			 and programs that alleviate the greatest burden of disease in developing
			 nations in the most efficient and cost-effective manner possible.
			
